J-S76029-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

JARED ALAN MOORE

                         Appellant                  No. 1082 WDA 2014


                Appeal from the PCRA Order June 30, 2014
            In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0000412-2004
                                       CP-02-CR-0018117-2003


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and OLSON, J.

JUDGMENT ORDER BY PANELLA, J.                   FILED FEBRUARY 11, 2015

      Appellant, Jared Alan Moore, appeals pro se from the order entered

June 30, 2014, in the Court of Common Pleas of Allegheny County.          We

affirm.

      Moore’s judgment of sentence became final on July 5, 2010, which

date is 90 days after our Supreme Court denied his petition for allowance of

appeal. Moore was 19 years old when he committed a murder and was 24

years old when the trial court sentenced him to a term of life imprisonment

without the possibility of parole.   Moore filed a petition for writ of habeas

corpus on February 6, 2014, which the lower court treated as an untimely

PCRA petition (Moore’s second) and denied relief.         This timely appeal

followed.
J-S76029-14


      On appeal, Moore argues that the PCRA court erred in treating his writ

of habeas corpus as a PCRA petition and that he is entitled to relief under

Miller v. Alabama, ___ U.S. ___, 132 S.Ct. 2455 (2012).             In Miller, the

Court recognized a constitutional right for juveniles under the age of

eighteen, and held that “mandatory life without parole for those under the

age of 18 at the time of their crimes violates the Eighth Amendment’s

prohibition against ‘cruel and unusual punishments.’” ___ U.S. at ___, 132

S.Ct. at 2460.

      The PCRA court correctly treated Moore’s writ of habeas corpus as a

PCRA petition. The PCRA states that it “shall be the sole means of obtaining

collateral relief and encompasses all other common law and statutory

remedies for the same purpose that exist when this subchapter takes effect,

including habeas corpus….” 42 Pa.C.S.A. § 9542. This Court has addressed

Miller claims under the PCRA. See, e.g., Commonwealth v. Seskey, 86

A.3d 237 (Pa. Super. 2014).

      Moore cannot benefit from the holding in Miller. He was 19 years old

at the time he committed murder.         Even if he had been 18 years old or

younger when he committed the murder, our Supreme Court has held that

the   right   announced   in   Miller   does   not   apply   retroactively.   See

Commonwealth v. Cunningham, 81 A.3d 1, 10 (Pa. 2013).                     And this

Court has held that a petitioner cannot rely on Miller or 42 Pa.C.S.A. §




                                        -2-
J-S76029-14


9545(b)(1)(iii) to establish jurisdiction over an untimely PCRA petition. See

Seskey, 86 A.3d at 243.

      Moore argues that the holding in Miller should be extended to persons

who   committed offenses      under   the age    of 25 as “[d]evelopmental

neuroscience has now gathered extensive evidence that both structure [sic]

of the adolescent brain and the way it functions, are immature compared to

the adult brain.”   Appellant’s Brief, at 18 (citation and internal quotation

marks omitted). He further argues that Miller (his version that applies to

persons under the age of 25) renders 61 Pa.C.S.A. § 6137 unconstitutional.

Despite this novel interpretation, Miller is simply inapplicable.

      Moore has filed a patently untimely PCRA petition that does not come

within any of the exceptions to the time bar.               See 42 Pa.C.S.A.

9545(b)(1)(i)-(iii). The PCRA court correctly determined that it was without

jurisdiction to entertain Moore’s petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2015




                                      -3-